Exhibit 10.3

FOURTH AMENDMENT TO LOAN AGREEMENT - REAL ESTATE LOAN

This Fourth Amendment to Loan Agreement (the “Fourth Amendment”) is executed on
this 18th day of April, 2012, by and among FIFTH THIRD BANK, an Ohio banking
corporation, having a mailing address of 201 East Kennedy Boulevard, Suite 1800,
Tampa, Florida 33602 (the “Bank”), DEER VALLEY HOMEBUILDERS, INC., an Alabama
corporation authorized to do business in the State of Florida, having its
principal place of business at 205 Carriage Street, Guin, Alabama 35563 (the
“Borrower”), DEER VALLEY CORPORATION, a Florida corporation, as successor by
merger with CYTATION CORP., a Delaware corporation, having a mailing address of
3111 West Dr. MLK Boulevard, Suite 100, Tampa, Florida 33607 and DEER VALLEY
FINANCIAL CORP., a Florida corporation, having a mailing address of 205 Carriage
Street, Guin, Alabama 35563, jointly and severally (collectively, the
“Guarantors”), and amends and modifies that certain Loan Agreement dated
effective May 26, 2006, as previously amended by Amendments dated April 7, 2010
and July 8, 2011, and October 24, 2011 (collectively the “Loan Agreement”) as
follows:

1. Terms. All of the capitalized terms in this Fourth Amendment shall have the
meanings as defined in the Loan Agreement.

2. Modification of Financial Covenant. The Financial Covenant set forth in
Section 3.p.(iii) of the Loan Agreement, as previously amended by Amendment to
Loan Agreement dated July 8, 2011, is deleted in its entirety and the following
section 3.p.(iii) is substituted in its place and stead:

“(iii) Minimum Liquidity. Maintain a global, unencumbered liquidity of not less
than $1,500,000.00, to be measured on a quarterly basis, commencing March 31,
2012.”

3. Modification of Negative Covenant. The covenant set forth in Section 3.f. of
the Loan Agreement regarding changes in the ownership of Borrower is hereby
modified to recognize and approve the following stock re-purchase transactions
by the Borrower from Vicis Capital:

 

  (a) 22,463 Shares of Series C Preferred Stock

 

  (b) 1,000,000 Shares of Series E Preferred Stock

 

  (c) 1,096,291 Shares of Common Stock

 

  (d) Cash purchase price of $3,200,000 for Redeemed Shares

The Bank’s approval of this stock re-purchase transaction is limited strictly to
the referenced transaction and is not be interpreted as a waiver for continued
compliance with this covenant hereafter.

4. Warranties. Borrower hereby affirms and warrants that all of the warranties
made in the Loan Documents, and any other documents or instruments recited
herein



--------------------------------------------------------------------------------

or executed with respect thereto directly or indirectly, are true and correct as
of the date hereof and that Borrower is not in default of any of the foregoing
nor aware of any default with respect thereto, and that Borrower has no defenses
or rights of offset with respect to any indebtedness to the Bank. Borrower
hereby releases the Bank from any cause of action against it existing as of the
date of execution hereof. The rights and defenses being waived and released
hereunder include without limitation any claim or defense based on the Bank
having charged or collected interest at a rate greater than that allowed to be
contracted for by applicable law as changed from time to time, provided,
however, in no event shall such waiver and release be deemed to change or modify
the terms of the Loan Documents which provide that sums paid or received in
excess of the maximum rate of interest allowed to be contracted for by
applicable law, as changed from time to time, reduce the principal sum due, said
provision to be in full force and effect.

5. Consent and Waiver. Borrower hereby consents to the foregoing and agree that
the execution of this Fourth Amendment shall in no manner or way whatsoever
impair or otherwise adversely affect Borrower’s liability to the Bank under the
Loan Documents or any other instrument set forth in the Recitals or herein, all
as modified by this Fourth Amendment.

6. Cross Document Default. Any default under the terms and conditions of this
Fourth Amendment or of any instrument set forth herein or contemplated by this
Fourth Amendment shall be and is a default under every other instrument set
forth herein or contemplated by this Fourth Amendment.

7. Ratification. Except as modified by this Fourth Amendment, Borrower hereby
ratifies and confirms the continued validity and viability of all terms,
conditions and obligations set forth in the Loan Documents and all other
instruments executed in connection with this Fourth Amendment, all as modified
by this Fourth Amendment.

8. Severability. Whenever possible, each provision of this Fourth Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision hereof shall be prohibited or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity only, without invalidating the remainder of such
provision or of the remaining provisions of this Fourth Amendment.

9. Florida Contract. This Fourth Amendment shall be deemed a Florida contract
and shall be construed according to the laws of the State of Florida, regardless
of whether this Fourth Amendment is executed by certain of the parties hereto in
other states.

10. Time. Time is of the essence of this Fourth Amendment.

11. Binding Effect and Modification. This Fourth Amendment shall bind the
successors and assigns to the parties hereto and constitutes the entire
understanding of the parties, which may not be modified except in writing,
executed by all parties hereto in the same form as this Fourth Amendment.

 

2



--------------------------------------------------------------------------------

12. Conflict. As to any conflict between the terms of the Loan Agreement and the
terms of this Fourth Amendment, the terms of this Fourth Amendment shall
supersede and control over such other terms.

13. Execution in Counterparts. This Fourth Amendment may be executed in two or
more counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same instrument, and in making proof of this
Fourth Amendment it shall not be necessary to produce or account for more than
one such counterpart.

14. Other Terms. Except as specifically modified and amended by the terms set
forth in this Fourth Amendment, all of the other terms, covenants, obligations
and conditions of the Loan Agreement shall remain in full force and effect.

15. Guarantors’ Reaffirmation. Guarantors execute this Fourth Amendment to
re-affirm their joint and several liability for the obligations of the Borrower
and Guarantors under the Loan Agreement as modified by this Fourth Amendment.

16. Waiver of Jury Trial. BANK, BORROWER AND GUARANTORS HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE THE RIGHT ANY OF THEM MAY HAVE
TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION, WHETHER IN CONTRACT OR TORT, AT
LAW OR IN EQUITY, BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS FOURTH AMENDMENT TO LOAN AGREEMENT AND ANY OTHER DOCUMENT OR INSTRUMENT
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BANK ENTERING INTO
THIS LOAN AGREEMENT.

Entered into as of the day and year first above written.

 

WITNESSES:     “BORROWER”     DEER VALLEY HOMEBUILDERS, INC.,     an Alabama
corporation

 

    By:  

/s/ Steve Lawler

Signature of Witness       John Steven Lawler,

 

      as its Chief Financial Officer Print or type name of Witness      

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness      

 

3



--------------------------------------------------------------------------------

STATE OF ALABAMA

COUNTY OF                                                      

The foregoing instrument was acknowledged before me this     day of April, 2012,
by John Steven Lawler, as Chief Financial Officer of DEER VALLEY HOMEBUILDERS,
INC., an Alabama corporation, on behalf of the corporation.

 

         

  Personally known    

 

         

  Driver’s License (St:            )     Notary Public

         

  Other Identification Produced      

 

   

 

 

 

    Print or type name of Notary       (SEAL)       “GUARANTORS”       DEER
VALLEY CORPORATION,       a Florida corporation

 

    By:   

/s/ Steve Lawler

Signature of Witness        John Steven Lawler,

 

       as its Chief Financial Officer Print or type name of Witness       

 

      

(CORPORATE SEAL)

Signature of Witness       

 

       Print or type name of Witness              DEER VALLEY FINANCIAL CORP.,  
    a Florida corporation

 

    By:   

/s/ Steve Lawler

Signature of Witness        John Steven Lawler,

 

       as its Chief Financial Officer Print or type name of Witness       

 

      

(CORPORATE SEAL)

Signature of Witness       

 

       Print or type name of Witness       

 

4



--------------------------------------------------------------------------------

STATE OF                                                          

COUNTY OF                                                      

The foregoing instrument was acknowledged before me this      day of April,
2012, by John Steven Lawler, as Chief Financial Officer of DEER VALLEY
CORPORATION, a Florida corporation, on behalf of the corporation.

 

         

  Personally known    

 

         

  Driver’s License (St:            )     Notary Public

         

  Other Identification Produced      

 

   

 

 

 

    Print or type name of Notary       (SEAL)

STATE OF                                                          

COUNTY OF                                                      

The foregoing instrument was acknowledged before me this      day of April,
2012, by John Steven Lawler, as Chief Financial Officer of DEER VALLEY FINANCIAL
CORP., a Florida corporation, a Florida corporation, on behalf of the
corporation.

 

         

  Personally known    

 

         

  Driver’s License (St:            )     Notary Public

         

  Other Identification Produced      

 

   

 

 

 

    Print or type name of Notary       (SEAL)

 

5



--------------------------------------------------------------------------------

      “BANK”      

FIFTH THIRD BANK,

an Ohio banking corporation

 

    By:   

/s/ Daniel Ray

Signature of Witness        Daniel Riley,

 

       as its Vice President Print or type name of Witness       

 

      

(CORPORATE SEAL)

Signature of Witness       

 

       Print or type name of Witness       

STATE OF FLORIDA

COUNTY OF HILLSBOROUGH

The foregoing instrument was acknowledged before me this      day of April,
2012, by Daniel Riley, as Vice President of FIFTH THIRD BANK, an Ohio banking
corporation, on behalf of the Bank.

 

         

  Personally known     

 

         

  Florida Driver’s License      Notary Public

         

  Other Identification Produced       

 

    

 

 

 

     Print or type name of Notary       

 

(SEAL)

 

6